Citation Nr: 0212084	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-11 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to June 
1971.  He also had a period of active duty for training from 
August 1964 to December 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted the veteran's claim of entitlement to service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation.  He subsequently perfected a 
timely appeal as to the disability rating assigned.  During 
that stage of the appeal, the RO issued a Statement of the 
Case (SOC) in March 2000 and a Supplemental Statement of the 
Case (SSOC) in August 2000.

In his Substantive Appeal (VA Form 9) received in May 2000, 
the veteran indicated that he wished to appear at a personal 
hearing before a Member of the Board at the RO.  In a 
subsequent signed statement dated in June 2000, the veteran 
indicated that he wished to appear at personal hearings 
before both a Member of the Board and a Hearing Officer at 
the RO.  However, in July 2000, the veteran's accredited 
representative informed the RO that the veteran no longer 
desired to appear for a personal hearing.

In the December 1999 rating decision, the RO also awarded 
service connection for tinnitus and assigned a 10 percent 
disability rating.  Thereafter, in August 2000, the RO issued 
a SOC in which it denied entitlement to an increased 
evaluation for tinnitus.  The Board notes that there is no 
indication in the record that the veteran ever expressed 
disagreement with the 10 percent disability rating assigned 
for his tinnitus following the December 1999 rating decision.  
In fact, in a signed statement dated in August 2000, the 
veteran specifically noted that he agreed with the assignment 
of a 10 percent evaluation for tinnitus.  In any event, 
because the veteran did not express disagreement with the 
assignment of a 10 percent evaluation for that disability, 
and because he did not submit a Substantive Appeal following 
the issuance of the August 2000 SOC, the Board finds that 
this matter is not presently on appeal.


FINDING OF FACT

The competent and probative evidence of record indicates that 
the veteran currently has Level I hearing in his right ear 
and Level I hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In October 1992, the veteran filed a formal claim of 
entitlement to service connection for bilateral hearing loss.  
This claim was denied by the RO in a July 1993 rating 
decision.  The veteran subsequently perfected a timely appeal 
regarding that issue.

In a letter dated in January 1993, the RO advised the veteran 
to submit records of any medical treatment that had been 
received for his bilateral hearing loss.  In a response 
statement dated in January 1993, the veteran indicated that 
he had not received any medical treatment for his claimed 
disability because he could not afford to see a doctor or go 
to the hospital.

During a personal hearing conducted before a Hearing Officer 
in September 1994, the veteran alluded to having received 
medical treatment at the VA Medical Center (MC) in Loma 
Linda, California.  The RO subsequently obtained the 
veteran's VA medical records, which showed that he had been 
receiving regular treatment at that facility since December 
1992.  These records appear to pertain primarily to treatment 
received for coronary artery disease, and contain no specific 
clinical findings regarding hearing loss.

In October 1994, the veteran underwent a VA audiological 
evaluation.  Testing revealed his pure tone thresholds, in 
decibels, to be as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
35
55
LEFT
25
25
50
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
examiner noted an impression of mild bilateral sensorineural 
high frequency hearing loss and normal speech discrimination.

In December 1995, the veteran underwent an evaluation at the 
Temecular Hearing Center.  Although the report of this 
examination contains only uninterpreted results of an 
audiometric examination, the examiner did note that testing 
had revealed an average hearing loss of 20 decibels in the 
right ear and 36 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 100 in the left ear.  The examiner found 
that the veteran had mild to moderate sensorineural hearing 
loss in the right ear and mild to severe sensorineural 
hearing loss in the left ear.

In August 1997, the veteran underwent another VA audiological 
evaluation.  Pure tone thresholds, in decibels, were found to 
be as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
40
60
LEFT
15
25
55
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.  The 
examiner noted an impression of mild bilateral high frequency 
sensorineural hearing loss and normal speech discrimination.

In March 1999, the VA contracted QTC Medical Services to 
provide the veteran with another examination.  Pure tone 
thresholds, in decibels, were found to be as follows:



HERTZ



1000
2000
3000
4000
RIGHT
75
70
100
110
LEFT
50
60
85
95

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 92 in the left ear.  Because 
the examiner found these results to be inconsistent with his 
speech reception threshold, another audiometric test was 
performed.  On that test, the pure tone thresholds, in 
decibels, were found to be as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
55
95
95
LEFT
30
50
60
85

In light of the inconsistencies shown during this 
examination, the examiner specifically found that the 
aforementioned results were unreliable.  In moving on to 
address the etiology of the veteran's bilateral hearing loss, 
the examiner noted that he was going to base his conclusions 
on the results of the veteran's previous audiometric 
examinations.  The examiner then concluded that the veteran 
had bilateral high frequency sensorineural hearing loss, 
which was consistent with noise exposure during his military 
service.

Thereafter, in the December 1999 rating decision, the RO 
granted the veteran's claim of entitlement to service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation under the criteria of Diagnostic 
Code (DC) 6100.  In that decision, the RO explained that the 
results of the veteran's March 1999 audiometric testing had 
not been considered in assigning a disability evaluation 
because those results were found to be unreliable by the 
examiner.  

As explained in the Introduction, he subsequently perfected a 
timely appeal as to the disability rating assigned for his 
bilateral hearing loss.  In his Notice of Disagreement (NOD) 
received in February 2000, the veteran asserted that the RO 
had erroneously dismissed evidence that would have supported 
the assignment of an increased evaluation.  

In September 2000, the VA contracted QTC Medical Services to 
provide the veteran with another examination.  Pure tone 
thresholds, in decibels, were found to be as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
25
50
70
LEFT
30
45
60
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  The 
examiner noted an impression of mild to severe high frequency 
sensorineural hearing loss bilaterally, and "excellent" 
speech discrimination in both hears.  The examiner also noted 
that the speech reception thresholds were consistent with 
pure tone results.

In the September 2000 SSOC, the RO continued to deny 
entitlement to an increased evaluation for bilateral hearing 
loss.  Shortly thereafter, the RO issued a letter to the 
veteran advising him of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The RO informed the veteran 
of the best type of evidence that he could submit in support 
of his claim, and of the fact that VA had a duty to obtain 
any records he identifies on his behalf.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
or other development is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  By 
virtue of the SOC, and the SSOC provided by the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
his appeal.  See Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (noting that VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).  In this regard, the Board notes the letter 
issued shortly after the September 2000 SSOC, in which the RO 
explained the best type of evidence he could submit in 
support of his claim, and in which he was advised that VA had 
a responsibility to obtain records that he identified on his 
behalf.

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
Furthermore, as discussed in detail above, the veteran has 
been provided with a number of audiological evaluations.

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Evaluation of bilateral hearing loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2001) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods, based upon the 
facts found during the appeal period.

Effective June 10, 1999, during the pendency of this appeal, 
the Rating Schedule was amended with regard to evaluating 
hearing impairment and other diseases of the ear.  64 Fed. 
Reg. 25,208, 25,209 (1999) (codified at 38 C.F.R. §§ 4.85- 
4.87).  The Court has held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Although the RO did not consider the change in regulation, 
the Board concludes that such inaction was not prejudicial, 
because the change in regulation was not a substantive change 
regarding the portion of the regulations pertinent to this 
veteran's claim.  Consequently, the change has no effect on 
the outcome of this claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  The Board finds, therefore, that we may 
proceed with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, supra.

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110. 
See also 64 Fed. Reg. 25,208 and 25,209, published at 38 
C.F.R. § 4.85-4.87 (effective June 10, 1999).  Under both the 
new and old regulations, evaluations of bilateral defective 
hearing range from zero percent to 100 percent, based upon 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests, together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 Hertz (cycles per second).  The Rating Schedule allows 
for such audiometric test results to be translated into a 
numeric designation ranging from Level I, for essentially 
normal hearing acuity, to Level XI, for profound deafness, in 
order to evaluate the degree of disability from bilateral 
service-connected defective hearing.  The evaluations derived 
from the schedule are intended to make proper allowance for 
improvement by hearing aids.  See 38 C.F.R. § 4.85-4.87 
(1998); see also 64 Fed. Reg. 25,208 and 25,209, published at 
38 C.F.R. § 4.85 (effective June 10, 1999).

In this case, the Board has applied the criteria used for 
evaluating hearing loss to the findings from the hearing 
evaluations set forth above.  The most recent audiological 
evaluation, in September 2000, revealed an average pure tone 
threshold of 44 decibels in the right ear with speech 
discrimination ability of 96 percent, and 55 decibels in the 
left ear with speech discrimination ability of 100 percent.  
These findings correspond to Level I hearing acuity in the 
right ear, and Level I hearing acuity in the left ear.  The 
point of intersection on Table VII of the Rating Schedule for 
Level I hearing in both ears, which is used to arrive at the 
overall percentage of disability for bilateral hearing loss, 
reflects that this level of hearing loss in fact warrants a 
noncompensable evaluation.

In addition, the Board notes that applying the results of the 
veteran's October 1994 and August 1997 VA evaluations also 
result in a numeric designation of Level 1 hearing in the 
right ear and Level I hearing in the left ear.  As noted 
above, the point of intersection of this combination on Table 
VII reflects that this level of hearing loss is consistent 
with a zero percent, noncompensable evaluation.  

Similarly, the Board notes that the results of the veteran's 
private audiometric evaluation in December 1995 is consistent 
with the results of these VA examinations.  In particular, 
the Board notes that the findings noted that examination also 
result in a numeric designation of Level 1 hearing in the 
right ear and Level I hearing in the left ear.

In a statement submitted in August 2000, the veteran 
challenged the RO's use of his December 1995 evaluation in 
denying him an increased evaluation because they had 
previously rejected the results of that examination as not 
probative.  However, the Board notes that the RO previously 
rejected that examination because it contained uninterpreted 
results of his pure tone thresholds.  Thus, the RO was 
precluded from applying the results of that examination to 
the criteria of 38 C.F.R. § 3.385 (2001) in order to 
determine the severity of his current hearing loss disability 
for the purpose of establishing whether he was entitled to 
service connection.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that neither the Board nor the RO may not 
interpret graphical representations of audiometric data).  
However, although the examiner did not provide specific pure 
tone thresholds to as to allow application of his findings to 
38 C.F.R. § 3.385, he did note the specific average pure tone 
threshold in each ear, as well as the level of speech 
discrimination in each ear.  Thus, he did provide the 
information necessary to rate the veteran's now service-
connected disability under the criteria of DC 6100.  The 
Board further notes, however, that, even if the results of 
his December 1995 evaluation were disregarded, the results of 
examinations conducted in October 1994, August 1997, and 
September 2000 would each support the assignment of a 
noncompensable evaluation.  Therefore, the preponderance of 
the evidence would remain against the assignment of a 
compensable evaluation.

The veteran has also argued that VA should not dismiss the 
results of his March 1999 evaluation.  However, the March 
1999 examiner specifically concluded that the pure tone 
thresholds noted in his report were unreliable.  For this 
reason, the Board concludes that the results of that 
examination are of no probative value.  As discussed in 
detail above, the veteran was subsequently provided with 
another audiological evaluation in September 2000.  The 
results of that examination have been considered and found to 
be consistent with the assignment of a noncompensable 
evaluation under DC 6100.

The veteran contends that, if the results of his March 1999 
evaluation were inconsistent, the RO should have measured his 
hearing loss disability using only Table VIA, as required 
under 38 C.F.R. § 4.85(c).  This table allows for the numeric 
designation of hearing impairment based only on puretone 
threshold averages.  However, the Board believes that the 
veteran has misread the provisions of 38 C.F.R. § 4.85(c).  
That regulation is for application when an examiner certifies 
that the results of a speech discrimination test are found to 
be unreliable.  Because Table VIA allows for the numeric 
designation of hearing impairment based only on puretone 
threshold average, it presumes that the puretone threshold 
averages to be used are accurate.  However, in this instance, 
the March 1999 examiner specifically found the puretone 
threshold averages to be unreliable.  Thus, application of 
Table VIA is inappropriate, because the Board would then be 
basing the veteran's disability rating solely on unreliable 
results.  Clearly the Board has an obligation to review all 
the evidence of record.  However, the Board is not under an 
obligation to accept as fact evidence that is unreliable and 
inconsistent with the more probative evidence.  This implied 
assertion by the veteran would render the Board's fact-
finding function meaningless.  Rather, the Board is under an 
obligation to review the evidence and assess credibility.  

In summary, the Board has reviewed all the evidence of 
record, and the objective clinical evidence does not support 
a compensable schedular evaluation for hearing loss in the 
left ear.  As sympathetic as the Board might be in the 
matter, the level of hearing that has been demonstrated on 
objective evaluation is not consistent with a compensable 
schedular evaluation under the regulation.  See Lendenmann, 3 
Vet. App. 349.  Consideration has also been given to 
assigning a staged rating; however, at no time during the 
period in question has the veteran shown disablement greater 
than the assigned rating.  See Fenderson, supra.  To the 
extent that the veteran argues that he is more severe than 
evaluated, his lay assertions are far less probative than the 
findings of skilled professionals.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for a compensable schedular evaluation for bilateral 
hearing loss.  The benefit sought on appeal must be denied.

In addition to an evaluation under the Rating Schedule, the 
Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321.  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).

In this case, the veteran explicitly raised a claim of 
entitlement to an extraschedular rating in his August 2000 
statement.  Thereafter, in the SSOC issued in September 2000, 
the RO concluded that referral for consideration 
extraschedular evaluation was not warranted for the veteran's 
service connected bilateral hearing loss disability.  Since 
this matter has been addressed by the RO, the Board will, 
accordingly, consider the provisions of 38 C.F.R. § 3.321.

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be inadequate.  
For the grant of an extraschedular evaluation, there must be 
a finding that the case presents such an unusual or 
exceptional disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  

In the present case, the veteran's service-connected 
bilateral hearing loss is not shown to have required frequent 
periods of hospitalization.  Moreover, there is no evidence 
to suggest that his hearing loss disability is productive of 
marked interference with his ability to maintain employment.  
The Board therefore finds that further consideration or 
referral of this matter under the provisions of 38 C.F.R. 
§ 3.321 is not necessary or appropriate.



ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

